NO.
12-06-00196-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
WAYLON TYRELE WICKWARE,  §                      APPEAL
FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Waylon
Tyrele Wickware appeals from the revocation of his deferred adjudication
probation in an aggravated assault case. 
Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm the trial court’s judgment.
 
Background
            On
August 19, 2005, Appellant waived his right to a jury trial, stipulated to the
evidence, and pleaded guilty to the offense of aggravated assault.  Without a plea bargain agreement, the trial
court sentenced him to ten years of deferred adjudication probation.  On May 2, 2006, the State filed an
application to proceed to final adjudication. 
Appellant pleaded true to the allegations in the application.  After a hearing, the trial court found Appellant
violated the terms of his probation, granted the State’s application, and found
Appellant guilty of the 2005 aggravated assault.  The trial court sentenced him to ten years of
imprisonment.
 
 




Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted. 

            The
trial court’s judgment is affirmed.
 
 
 
Opinion
delivered June 20, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
his own brief in this cause.  The time
for filing such a brief has expired and we have received no pro se brief.